UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4971


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SERGIO REYNOSA-ATISUEGO, a/k/a Sergio Reynosa-Ariseaga,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
Chief District Judge. (4:08-cr-00046-FL-1)


Submitted:   April 7, 2010                 Decided:   April 27, 2010


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sergio     Reynosa-Atisuego            pled     guilty    without        a   plea

agreement to unlawful reentry by a previously deported felon, 8

U.S.C. § 1326(a), (b)(2) (2006), and was sentenced to forty-six

months in prison.           He now appeals his sentence.                We affirm.

              Reynosa-Atisuego            contends       that        his      sentence         is

unreasonable.         We review a sentence for reasonableness, applying

an abuse-of-discretion standard.                     Gall v. United States, 552

U.S. 38, 51 (2007).              In conducting our review, we first examine

the     sentence      for      “significant        procedural        error,”       including

“failing to calculate (or improperly calculating) the Guidelines

range, treating the Guidelines as mandatory, failing to consider

the [18 U.S.C.] § 3553(a) [2006] factors, selecting a sentence

based    on   clearly       erroneous       facts,      or    failing      to     adequately

explain the chosen sentence. . . .”                     Id.     We next “consider the

substantive      reasonableness           of   the    sentence       imposed      .    .   .   ,

[taking] into account the totality of the circumstances.”                                   Id.

In    imposing     sentence,        the     district         court     must      provide       an

“individualized assessment” based upon the specific facts before

it.     United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).

              Here,      the     district       court       followed       the     necessary

procedural       steps      in     sentencing        Reynosa-Atisuego,             correctly

calculating        the      advisory      Guidelines          range,       performing          an

individualized         assessment      of      the    § 3553(a)        factors        as   they

                                               2
applied to the facts of the case, and stating in open court the

reasons for the sentence.

            We presume that the sentence, which falls within the

advisory Guidelines range, is reasonable.               See United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                   We note that the

district    court   expressed    its       reasons     for   denying   Reynosa-

Atisuego’s motion for a sentence below the advisory Guidelines

range.     The court stated that the nature of the offense, the

need to deter such conduct, and the need to promote respect for

the law warranted a sentence at the low end of, rather than

below,     that   range.    We    conclude           that    the   sentence   is

procedurally and substantively reasonable and that the district

court did not abuse its discretion in imposing a forty-six-month

sentence.

            We accordingly affirm.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                       3